DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments have been fully considered and are persuasive.  
Claims 1-22 have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim 7, 14, 15, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a seating module in accordance with claims.”  There is no recitation of the dependency of the claim.  For purposes of examination, it will be assumed that the claim was intended to be dependent on claim 1.
Claim 14 recites that the “grips are offset in the lateral direction.”  It is unclear what is meant by this limitation as each grip is on a separate seat.
Claim 15 recites wherein the grip structure faces the ceiling of the vehicle.  It is unclear how the embodiment having the grip on the side surface as claimed in claim 1 may be considered to “face the ceiling.”  The grip of fig. 8 extends laterally with the opening facing front/rear.
Claim 18 recites “wherein the grip structure faces in a direction away from a shell structure top surface located behind the seat.”  It is unclear how the grip may “face away” from the top structure of the seat shell when it is located on the side surface. 
Claim 20 recites “wherein the grip structure is located only on the top surface.”  Claim 17 recites the grip structure being on the side surface.  These limitations are contradictory. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guzman et al. (US 2016/0200233) (“Guzman”).  Guzman discloses a seating module structure comprising a seat (fig. 2: cushion 205) and a shell structure (fig. 2: border frame around 205) defining a seating area in which the seat is provided, the shell structure being located at least behind the seat with respect to a direction of travel of a vehicle, the shell structure comprising at least one grip structure (fig. 2: handle on top of backrest), the at least one grip structure defining a grip for a passenger located behind the seating module with respect to a direction of travel of a vehicle, wherein the grip structure is arranged on a top surface of the shell structure and projects upwards from a middle portion of the top surface, the grip structure extending a distance along the top surface, the distance being less than a length of the top surface (fig. 2: the grip extends along the top at a distance less than the top surface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9, 15, 17, 18, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun (US 8,096,621) in view of Bancroft (US 2014/0035263).  As concerns claims 1 and 17, Braun discloses a seating module comprising: a seating module structure comprising a seat (fig. 1: 42, 46) and a shell structure (fig. 1: 32, 34) defining a seating area in which the seat is provided, the shell structure being located at least behind the seat with respect to a direction of travel of a vehicle, the shell structure comprising at least one grip structure (fig. 1: 60), the at least one grip structure defining a grip for a passenger located behind the seating module with respect to a direction of travel of a vehicle, wherein the grip structure is arranged on a surface of the shell structure at a distance from a top surface of the shell structure and projects laterally outward from the surface. 
Braun does not teach wherein the handle is on a “side surface” although it projects laterally outward.  However, Bancroft (fig. 1) teaches providing a handle on a side surface of the seat.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify Braun to provide the handle on a side surface in order to project more laterally and allow easier access from the side of the seat. 
As concerns claims 3 and 19, Braun, as modified, teaches wherein the grip structure is formed as at least one of a bow (as shown in fig. 1).
As concerns claim 4, Braun, as modified, teaches wherein the grip structure is located only on the side surface (fig.1).
As concerns claim 5, Braun, as modified, teaches wherein the grip structure is located only on an upper portion of the side surface (fig. 1: 60 is considered on an upper portion as it is aligned with the upper portion of the seatback). 
As concerns claims 6 and 7, Braun, as modified, teaches wherein the width is more than a half longer than the height of the grip (fig. 2 shows the dimension along a longitudinal axis of the backrest of the chair is at least a half longer than the dimension outward). 
As concerns claim 8, Braun, as modified, does not teach wherein the grip structure is located at a headrest height.  However, Bancroft teaches a handle (fig. 1: 10) located at a headrest height on the side surface of the seat.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the location of the handle of Braun to be at a headrest height in order to provide a higher handle for easy of grabbing by taller occupants or pulling oneself upward.
As concerns claims 9 and 21, Braun, as modified, teaches wherein the shell structure comprises a shell structure, the shell structure side surface having the grip structure integrated therewith and defining a grip for the passenger (as shown in fig. 2).
As concerns claim 15, as best understood, Braun, as modified, teaches wherein the grip structure faces the ceiling of the vehicle (the side grip of Braun extends in the same fashion as the present application)
As concerns claim 18, as best understood, Braun, as modified, teaches wherein the grip structure does not face the top surface of the seat shell structure (fig. 1). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun, as modified, in view of Bauer et al. (US 8,672,381).  Braun does not expressly teach wherein a top of the grip structure projects laterally outward from the side surface and the grip structure angles inward toward the side surface of the shell structure from the top surface to a bottom surface.  However, this is a simple change in shape considered to be a mere design choice and given little patentable weight.  Bauer (fig. 4) teaches a handle having an outward projecting end portion which angles inward toward another end.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the shape of the handle/grip of Braun such that a top of the grip structure projects laterally outward from the side surface and the grip structure angles inward toward the side surface of the shell structure from the top surface to a bottom surface in order to accommodate the aesthetic tastes of the user and the provide the desired grip area.

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun, as modified, in view Gross (US 2017/0341754).  As concerns claims 10-13, Braun does not teach wherein the shell structure defines a first seating area and a second seating area having adjacent seats.  However, Gross (fig. 5) shows an aircraft seating structure defining first, second and third adjacent seating areas, as is old and well known in the art, similar to those shown in Fig. 8 of the present application.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to provide the backrest structure and handle of Braun to each seating area in the seating assembly of Gross in order to provide handles for those seated in an aircraft seat.
As concerns claim 14, as best understood, Braun, as modified teaches wherein each grip structure is laterally offset (they are all on separate seats laterally offset from one another).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun, as modified, in view of Sprenger (US 7,111,808).  Braun does not teach wherein the vehicle seat is configured for an aircraft.  However, Sprenger teaches an aircraft seat having a handle on the side of the seat (fig. 1: 22).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to use the seat of Braun as an aircraft seat in order to provide the same seat structure and handle in an aircraft.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot based on the new grounds of rejection.  The Office Action relies on Braun, as modified, by Bancroft for the teaching of the handle on the side surface, which was not provided in the prior Action or specifically argued in Applicant’s response. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636